      Case 1:20-cr-00357-ELR-RDC Document 21 Filed 12/07/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA       )
                               )             CRIMINAL ACTION NO.
     vs.                       )             1:20-CR-00357-ELR-RDC
                               )
NICHOLAS TINDALL               )
______________________________)

  ORDER GRANTING ADDITIONAL TIME TO FILE PRETRIAL MOTIONS
           AND CONTINUING PRETRIAL CONFERENCE

      The Court finds that due to delays in defense counsel obtaining and reviewing

discovery in this case, it was necessary to extend the time for the Defendant to file

pretrial motions and to continue the pretrial conference. The Court finds that the

interests of justice in continuing the pretrial motions deadline and in holding the

pretrial conference substantially outweigh the interests of the public and defendants

in the speedy resolution of this matter, and thus the Clerk is directed to count as

excludable the delay occurring from December 7, 2020 through February 2, 2021.

18 U.S.C. § 3161, et seq.

      IT IS HEREBY ORDERED that the teleconference Pretrial Conference in this

matter shall be held on February 2, 2021, at 10:00 a.m. and the Defendant shall

file Pretrial Motions by January 27, 2021.
    Case 1:20-cr-00357-ELR-RDC Document 21 Filed 12/07/20 Page 2 of 2




    SO ORDERED this 7th day of December, 2020.



                                 ___________________________________
                                 HON. REGINA D. CANNON
                                 UNITED STATES MAGISTRATE JUDGE

PRESENTED BY:

SUZANNE HASHIMI
Georgia State Bar Number: 335616
FEDERAL DEFENDER PROGRAM, INC.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530
